Citation Nr: 1751120	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for cysts on the neck and ears.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record. 

This matter was previously before the Board in February 2016, at which time it was remanded for further development.  

As will be discussed in further detail below, the issue of service connection for hypertension is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  A low back disorder, to include lumbar degenerative joint disease (claimed as low back pain/injury) is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service or within one year of the Veteran's discharge from service.

2.  Any current kidney stones are not of service origin.

3.  The Veteran does not currently have a skin disorder claimed as cysts on the neck and ears.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2016).

3.  The criteria for service connection for a skin disorder, claimed as cysts on the neck and ears, are not met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16  (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Low Back

The Veteran maintains that his current low back disorders had their onset in service.  He contends that these problems have been continuous since service.  

Service treatment records reveal that the Veteran was hit in the back by a box in June 1968.  He was prescribed heat treatment.  There were no further complaints or findings of back problems in service.  At the time of the Veteran's February 1969 service separation examination, normal findings were reported for the spine and lower extremities.  

There were also no complaints or findings of low back problems in the years immediately following service or for many years thereafter.

In conjunction with his claim, the Veteran was afforded a VA examination in March 2017.  At that time, the Veteran was diagnosed as having multilevel degenerative disc disease of the lumbar spine with left lower extremity sensory radicular pain, with a diagnosis date of 2011.  The examiner noted that the Veteran reported a history of an acute hyperextension sprain of the lower back due to a tackle during a football game in 1968.  He stated that he was on light duty for a few weeks until his muscle sprain resolved, then returned to duty.  She noted that the Veteran stated that his back had never felt the same since then.

The examiner indicated that the medical literature did not support that sporadic episodes of transient back pain caused or resulted in lumbar spine degenerative joint or disc disease.  She noted the history of back contusion in June 1968 resolved with normal findings at the time of the separation examination.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current low back disorder, to include arthritis, had its onset in service.  While the Board notes that the Veteran was treated for a back contusion in service, at the time of the Veteran's February 1969 separation examination, normal findings were reported for lower extremities.  Moreover, a low back disorder was not diagnosed until many years following service.  Given the foregoing, the weight of the evidence demonstrates that the Veteran did not sustain a chronic low back injury or disease or chronic arthritis symptoms during active service.

The Board next finds that the weight of the evidence is against a finding that lumbar spine arthritis was continuously manifested since service, including degenerative joint disease to a degree of ten percent disabling within one year of service separation.  The earliest evidence of degenerative joint disease is decades after service.  The absence of post-service findings of, diagnosis of, or treatment for lumbar spine degenerative joint disease for decades after service separation is one factor that tends to weigh against a finding of lumbar spine arthritis in service or continuous symptoms after service separation, including to a co
mpensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Furthermore, on his initial application for compensation, the Veteran did not report having low back problems.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back disorder at the time of the initial application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from low back problems since service, or the lack of low back symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed low back disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  For these reasons, the Board concludes that the assertions of low back symptoms since service are not credible.

The Veteran has attempted to establish a continuity of symptomatology of his low back disorder or a nexus through his own lay assertions.  The Board finds, however, that the etiology of the Veteran's current low back disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  The evidence does not show clinical documentation of degenerative joint disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate his low back disorder, to include degenerative joint disease, to active service, is of no probative value. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current low back disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's low back disorders.  In contrast, the March 2017 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current low back disorder was not related to his period of service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

Because the record does not show continuous symptoms of low back problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a low back disorder otherwise related to service, direct and presumptive service connection for a low back disorder may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder, to include arthritis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Kidney Stones

The Veteran maintains that his current kidney stone disorder arises from his exposure to AO while in Vietnam or are otherwise related to service.  

To the extent that the Veteran is claiming that his current kidney stones arise out of exposure to herbicides, kidney stones are not on the presumptive disease list.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any current kidney stone disorder cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for a kidney stone disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any kidney stone disorder arose out of exposure to AO.  In the absence of any competent evidence relating any current kidney stone disorder to the herbicide exposure in service, service connection would not be warranted on this basis.

A review of the Veteran's service treatment records reveals no complaints or findings or a kidney disorder, to include kidney stones.  At the time of the Veteran's February 1969 service separation examination, normal findings were reported for the genitourinary system.  There were also no reports or findings of kidney stones in the years immediately following service.  The Veteran, at the time of his May 2015 hearing, indicated that he did not have a kidney stone diagnosed until 1993, many decades following service.  

Moreover, on his initial application for compensation, the Veteran did not report  having kidney stone problems.  This suggests to the Board that there were no pertinent kidney stone problems at that time.  Thus, the Veteran's inaction regarding a claim for kidney stone problems at the time of his initial application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from kidney stone problems since service, or the lack of kidney stone symptomatology at the time he filed the claim, or both.  Kidney stone problems were first reported many years subsequent to the Veteran's period of service.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed kidney stone problems are related to his period of service. See Curry, supra, see also Maxson supra.  For these reasons, the Board concludes that any assertions of kidney stone symptoms in service and since service are not credible.

As to the Veteran's belief that any current kidney stone disorder is related to his period of service, to include by way of exposure to Agent Orange, the question of causation of such current kidney stone disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau, supra.  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of any current kidney stone disorder. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current kidney stone disorder to his period of service, to include as a result of exposure to Agent Orange.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and any current kidney stone disorder.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current kidney stone disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Skin Disorder, Claimed as Cysts of the Neck and Ears

The Veteran maintains that he currently has a skin disorder, claimed as cysts of the neck and ears, which is caused as a result of his exposure to herbicides while in Vietnam.  

A review of the Veteran's service treatment records reveals no complaints or findings of a skin disorder of the ears or neck, to include cysts.  At the time of the Veteran's February 1969 service separation examination, normal findings for the skin were reported.  There were no notations of a skin disorder at that time.  At the time of the Veteran's initial application for compensation, the Veteran did not claim a skin disorder of the neck or ears, to include cysts.  

Post service treatment records associated with the claims folder do not reveal any complaints or findings of a skin disorder of the neck or ears, to include cysts;.  

In conjunction with his claim, the Veteran was afforded a VA skin examination in March 2017.  At the time of the examination, the Veteran was not found to have a skin condition/diagnosis.  

After reviewing all the evidence both lay and medical, service connection for a skin disorder, claimed as cysts of the neck and ears is not warranted. 

Congress, as a general rule, limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A.§ 1110, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, the general rule is that in the absence of proof of present disability there can be no valid claim.

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a skin disorder, to include cysts of the neck and ears, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a skin disorder, claimed as cysts of the neck and ears, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has a skin disorder of the  neck and ears related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a skin disorder, claimed as cysts of the neck and ears.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for a skin disorder, claimed as cysts of the neck and ears, on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Service connection for a low back disability is denied. 

Service connection for a kidney stone disorder is denied.

Service connection for a skin disorder, claimed as cysts on the neck and ears, is denied. 


REMAND

With regard to the Veteran's claim for service connection for hypertension, the Board notes that at the time of the prior remand, it was observed that VA had determined that there was no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010). 

The Board noted that National Academy of Sciences (NAS) had placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540, 32549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332, 81333  (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "limited or suggestive evidence of an association."  It noted that this category was defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924, 47926  (Aug. 10, 2012).  

The Board requested that the RO schedule the Veteran for a VA examination.  Following examination, the examiner was requested to render the following opinions:  Was it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, was related to any incident of service, or began within one year after discharge from active service, or whether it was directly caused by the Veteran's exposure to herbicides.  The Board noted that it was not sufficient to conclude that the Veteran's hypertension was not directly caused by herbicide exposure by stating that hypertension is not a disease that is presumptively linked with herbicide exposure in 38 C.F.R. § 3.309(e).  The examiner was to provide complete rationale for his or her opinion(s), in the examination report. 

The requested examination was performed in March 2017.  At that time, the examiner provided the following opinion:  The claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale for the opinion, the examiner stated that there was no documentation in the Veteran's service treatment records to support the onset of his hypertension was during his active military service.  She further noted that there was no documentation to support that hypertension became manifest within the appropriate time period from his discharge from active military service in 1969. 

While the requested examination was performed and an opinion was provided, the examiner did not address whether the Veteran's hypertension was directly caused by his exposure to herbicides.  As noted above, the Board also specifically indicated that it was not sufficient to conclude that the Veteran's hypertension was not directly caused by herbicide exposure by stating that hypertension was not a disease that was presumptively linked with herbicide exposure in 38 C.F.R. § 3.309(e).  Therefore, the examination results do not comply with the Board's directives.  As such, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims file to the March 2017 VA hypertension examiner.  Following a complete review of the claims file, the examiner is requested to render the following opinion:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was directly caused by his exposure to herbicides?  Complete detailed rationale is requested for each opinion that is rendered.  If the examiner is not available, have the requested opinion be provided by an appropriate medical specialist.  

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


